Román, J.,
dissents in part in a memorandum as follows: In failing to dismiss plaintiffs first and second causes of action and in granting plaintiffs motion to consolidate this action with the special holdover proceeding, the motion court erred. Therefore, I dissent.
A motion to dismiss pursuant to CPLR 3211 (a) (4), on the ground that “there is another action pending between the same parties for the same cause of action,” shall be granted if it is established that the action for which dismissal is sought was *446initiated subsequent to another already pending action and that both actions share sufficient identity of parties and the causes of action asserted (White Light Prods. v On The Scene Prods., 231 AD2d 90, 93-94 [1997]; National Union Fire Ins. Co. of Pittsburgh, Pa. v Jordache Enters., 205 AD2d 341, 343 [1994]). Here, inasmuch as the record establishes that plaintiff’s first cause of action seeking to have the court declare that he is a rent-stabilized tenant within defendant’s premises is identical to his first affirmative defense in the summary holdover proceeding previously commenced by defendant and pending in Civil Court, his first cause of action must be dismissed.
Plaintiffs second cause of action for unjust enrichment must also be dismissed pursuant to CPLR 3211 (a) (7) since he fails to state a cause of action. When deciding a motion to dismiss a complaint pursuant to CPLR 3211 (a) (7), all allegations in the complaint are deemed to be true (Sokoloff v Harriman Estates Dev. Corp., 96 NY2d 409, 414 [2001]; Cron v Hargro Fabrics, 91 NY2d 362, 366 [1998]). All reasonable inferences that can be drawn from the complaint and the allegations therein stated shall be resolved in favor of the plaintiff (id.). While “[a] cause of action for unjust enrichment is stated where plaintiffs have properly asserted that a benefit was bestowed ... by plaintiffs and that defendants will obtain such benefit without adequately compensating plaintiffs therefor” (Wiener v Lazard Freres & Co., 241 AD2d 114, 119 [1998] [internal quotation marks omitted]), it must also be pleaded and proven that the benefit conferring services were performed for the defendant, thereby resulting in defendant’s unjust enrichment (Kagan v K-Tel Entertainment, 172 AD2d 375, 376 [1991]). “It is not enough that the defendant received a benefit from the activities of the plaintiff; if services were performed at the behest of someone other than the defendant, the plaintiff must look to that person for recovery” (id. [citation omitted]). Here, plaintiffs complaint alleges that defendant became the owner of the premises where the subject apartment is located in 2011. Plaintiff further alleges that defendant was unjustly enriched by virtue of renovations to the subject apartment, which plaintiff undertook based upon an agreement in 2003 between himself and the prior owner of defendant’s premises. Accordingly, plaintiffs own allegations establish that the renovations he undertook, while arguably benefitting the defendant, were not undertaken at defendant’s behest (Mandarin Trading Ltd. v Wildenstein, 16 NY3d 173, 182 [2011] [plaintiffs unjust enrichment claim was dismissed when “the pleadings failed to indicate a relationship between the parties that could have caused reliance or inducement”]). Accordingly, plaintiff fails to state a cause of action for unjust enrichment.
*447Since consolidation pursuant to CPLR 602 (a) is only warranted when there exist common questions of law and fact between two or more actions (Matter of Progressive Ins. Co. [Vasquez — Countrywide Ins. Co.], 10 AD3d 518, 519 [2004]), here, having dismissed plaintiffs first two causes of action, this action and the special holdover proceeding in Civil Court no longer share common questions of law or fact; accordingly, plaintiffs motion for consolidation must be denied.
The majority’s decision to decide plaintiff’s motion for consolidation before deciding defendant’s pre-answer motion to dismiss defies logic. After all, the threshold on a motion for consolidation is commonality of facts and law. As such, any motion whose decision may result in dismissal of the claims forming the basis for consolidation should be resolved first. Here, it is clear that plaintiffs first cause of action seeking a declaratory judgment warrants dismissal pursuant to CPLR 3211 (a) (4). Rather than addressing this issue on the merits, however, the majority concludes that defendant’s motion to dismiss pursuant to CPLR 3211 (a) (4) is rendered moot upon consolidation. Since consolidation cannot be had absent commonality of issues, the majority reaches the result it seeks in the only way it can, namely, the complete disregard of defendant’s meritorious motion to dismiss plaintiffs first cause of action.
Further ignoring the merits of defendant’s motion to dismiss plaintiffs second cause of action for unjust enrichment, the majority in essence adopts a wait-and-see approach. While the absence of discovery necessary to defeat a motion to dismiss warrants denial of such a motion (CPLR 3211 [d]), here, that argument has not been raised by plaintiff on appeal (Misicki v Caradonna, 12 NY3d 511, 519 [2009] [“We are not in the business of blindsiding litigants, who expect us to decide their appeals on rationales advanced by the parties, not arguments their adversaries never made”]). Moreover, even if, as the majority posits, plaintiff can prove that defendant has benefitted from plaintiffs improvements to the subject apartment, no claim of unjust enrichment would lie. As noted above, plaintiff pleads, and avers via affidavit, that the improvements here were not undertaken at defendant’s behest (Kagan, 172 AD2d at 376). Thus, plaintiff may very well have an unjust enrichment claim, but not against this defendant (id.).